Exhibit 10.3.2

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This separation agreement and general release (“Agreement”) is entered into by
and between Gina Collins (“Employee”) and Build-A-Bear Workshop, Inc.
(“Company”).

 

RECITALS

 

A.     Employee’s employment with the Company will cease at the close of
business on January 6, 2017 (the “Termination Date”).

 

B.     Employee and the Company (individually, “Party” and collectively,
“Parties”) desire to agree upon provisions for the termination of all duties,
responsibilities, and compensation requirements of the Parties.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:

 

1.     Termination of Employment Responsibilities. Employee agrees that her
employment with the Company will terminate on the “Termination Date”, thereby
terminating as of that date all further obligations of the Company to Employee,
of whatever kind and nature, including all forms of compensation and benefits
that otherwise might have been owed to Employee due to her holding any
employment with the Company, except those that are expressly identified in this
Agreement. Employee further agrees, as of the Termination Date, to resign from
her position as an officer of the Company, and as an officer and a director of
any subsidiary or affiliate of the Company, and Employee agrees to complete and
submit any documentation necessary to resign such positions. Through the
Termination Date, Employee shall perform such duties as shall be assigned to her
by the Company, to the best of her abilities.

 

Employee acknowledges that except as provided in Paragraph 2 below and Exhibit 1
hereto, she is not entitled to any payments or benefits under any employee
benefit plan, arrangement, policy, agreement or other arrangement of the Company
(collectively, “Plans”) following her termination of employment.

 

1.      

 

2.     Separation Benefits.

 

a.     Separation Pay. Employee shall receive (i) on the regular payroll date
immediately following the Termination Date, any unpaid salary which may have
been earned by Employee prior to and including the Termination Date in
accordance with the Company’s regular payroll practices, (ii) on the regular
payroll date immediately following the Termination Date, a lump sum payment in
the amount of Forty Thousand Dollars ($40,000), and (iii) the amount of Three
Hundred Twenty Four Thousand Five Hundred Dollars ($324,500), payable in equal
installments for a period of twelve (12) months (“Payment Period”) on the
Company’s regular payroll dates, in accordance with its regular payroll
practices, less any applicable withholding, commencing on the date that is
thirty (30) days after the Termination Date. Notwithstanding the foregoing or
any other provision to the contrary, no payment shall be made or other benefits
made available under this Agreement unless Employee (A) does not resign her
employment with the Company before the Termination Date, and (B) executes this
Agreement, and the release herein becomes effective, and any revocation period
has expired by the thirtieth (30th) day after Employee’s Termination Date.

 

 

--------------------------------------------------------------------------------

 

 

b.     Welfare Payments. The Parties agree that Employee shall not be treated as
an employee following the Termination Date under the Welfare Benefit Plans or
under any other Plans. The Company shall pay Employee the total amount of
Fourteen Thousand Two Hundred Eighty One Dollars and Seventy Four Cents
($14,281.74) (“Welfare Payments”), payable in a single lump sum payment, less
any applicable withholding, within thirty (30) days after the Termination Date.
The Parties agree that the Welfare Payments are equal to the monthly amount that
the Company was paying as the employer contribution toward Employee’s and her
dependents’ coverage under the Company’s health, dental and vision plans as of
the Termination Date times eighteen (18). For purposes of this Agreement,
Welfare Benefit Plans shall mean the medical, dental, vision, long and short
term disability and life insurance plans or any other employee welfare benefit
plans maintained by the Company in which Employee participates on the
Termination Date.

 

c.     Bonus. Employee shall be eligible to receive a bonus under the 2016
Performance Objectives for Chiefs (“2016 Bonus Plan”), if any, with respect to
the 2016 year, in accordance with and at the time and in the manner set forth
under the terms of the 2016 Bonus Plan to the extent the performance and other
criteria under the 2016 Bonus Plan are achieved. In addition, Employee shall be
eligible to receive a bonus under the 2017 Performance Objectives for Chiefs
(“2017 Bonus Plan”), if any, with respect to the 2017 year, in accordance with
and at the time and in the manner set forth under the terms of the 2017 Bonus
Plan to the extent the performance and other criteria under the 2017 Bonus Plan
are achieved without regard to whether Employee remains employed with the
Company during the applicable fiscal year; however, any such bonus shall be
prorated based on the number of full calendar weeks in the applicable fiscal
year during which Employee was employed by the Company. Notwithstanding anything
herein to the contrary, payment of any such bonus described above under the 2016
Bonus Plan shall be made in calendar year 2017, but no later than April 30, 2017
and payment of any such bonus described above under the 2017 Bonus Plan shall be
made in calendar year 2018, but no later than April 30, 2018.

 

d.     Notwithstanding the specific terms of the Build-A-Bear Workshop, Inc.
Third Amended and Restated 2004 Stock Incentive Plan (or applicable predecessor
or successor plans thereto) (“Incentive Plan”) or the Employee’s applicable
award agreements thereunder, with respect to any restricted stock (“Restricted
Stock”) and nonqualified stock options (“Options”), the following provisions
shall apply:

 

(i)     Vested Options. All Options which have vested on or prior to the
Termination Date, but which have not expired, been exercised, or otherwise
terminated, shall remain vested and exercisable through the date that is three
(3) months after the Termination Date, but in no event after the expiration of
their respective terms (as set forth in the applicable option agreements). For
the avoidance of doubt, the foregoing shall not apply to any stock option that
is intended to be an incentive stock option within the meaning of Section 422 of
the Internal Revenue Code, and any such incentive stock option granted to
Employee which has vested on or prior to the Termination Date, but which has not
expired, been exercised, or otherwise terminated, shall terminate on the date no
longer exercisable by its terms.

 

2

--------------------------------------------------------------------------------

 

 

(ii)     Unvested Options. All Options which have not vested as of the
Termination Date, and which have not expired or otherwise terminated, shall
terminate on the Termination Date.

 

(iii)     Restricted Stock. All shares of Restricted Stock which have not vested
as of the Termination Date, and which have not expired, terminated, or otherwise
been forfeited, shall be forfeited on the Termination Date.

 

The applicable provisions of this Agreement amend the terms and provisions of
the awards granted to Employee under the Incentive Plan to the extent addressed
herein.

 

e.     Change in Control. In the event that a Change in Control (as defined in
the Amended and Restated Employment, Confidentiality and Noncompete Agreement
between the Parties dated March 7, 2016) of the Company occurs within three (3)
months following the Termination Date, (i) Employee shall receive on the regular
payroll date immediately following the effective date of such Change in Control
a lump sum payment in the amount of One Hundred Sixty Two Thousand Two Hundred
Fifty Dollars ($162,250), less any applicable withholding and (ii) the monthly
amount of the separation payments set forth in Section 2.a. above otherwise
payable during the Payment Period shall be payable for a period of eighteen (18)
months following the Termination Date, and the Payment Period shall be extended
from 12 months to 18 months.

 

f.     No Further Payments; Exhibit 1. By executing this Agreement, Employee
acknowledges and agrees that she accepts the amounts described in this Paragraph
2 in full discharge of all obligations of the Company and waives any right or
claim she may have to benefits, compensation, or payment from the Company or
under any Plans, with the exception of the payments set forth specifically in
Exhibit 1. The payments and benefits referred to in this Paragraph 2 relate
exclusively to the Employee’s service as an employee and officer of the Company.
Employee acknowledges that said payments constitute good and valuable
consideration for the various commitments undertaken and releases provided by
Employee in this Agreement and the Release.

 

With respect to Plan amounts set forth on Exhibit 1, unless otherwise explicitly
stated, such amounts have been determined consistent with the respective Plan
provisions and consistent with the Company’s normal practice in determining such
benefit amounts. If the Company becomes aware of any discrepancy in any amount
set forth in Exhibit 1, it will immediately notify Employee in writing of such
discrepancy and make an appropriate adjustment, whether positive or negative, to
the respective Plan account balance.

 

g.     Withholding; Plan Compensation. All payments under this Agreement shall
be subject to all applicable federal and state tax withholding including FICA,
and any other requirements of law. Subject to the provisions of the applicable
employee benefit plan, payments made under this Agreement are not considered to
be eligible earnings for pension or 401(k) plan purposes.

 

h.     Ancillary Arrangements. The Company shall take such action as may be
reasonably necessary to transfer the Company cellular phone number used by
Employee to Employee’s personal account in a manner that allows Employee to
maintain the existing phone number associated with such cellular phone.

 

3

--------------------------------------------------------------------------------

 

 

3.     General Release and Agreement Not to Sue.

 

a.     For and in consideration of the representations, covenants, promises,
agreements and acknowledgments contained herein, the sufficiency of which are
hereby acknowledged, Employee agrees as follows:

 

 

i.

For purposes of this Agreement, the term “Releasees” means Build-A-Bear
Workshop, Inc. and all of its parents, subsidiaries, affiliated entities,
predecessors, successors, assigns, directors, officers, administrators,
officials, employees, shareholders, transferees, agents, counsel, plans and
insurers.

 

 

ii.

Employee, on behalf of herself and each of her personal and legal
representatives, heirs, devisees, executors, successors and assigns, hereby
acknowledges full and complete satisfaction of, and fully and forever waives,
releases, acquits, and discharges the Releasees from, any and all claims, causes
of action, grievances, demands, rights, liabilities, damages of any kind,
obligations, costs, expenses, and debts, of every kind and nature whatsoever,
whether based on statute, tort, contract, common law, or other theory of
recovery, whether known or unknown, suspected or unsuspected, or fixed or
contingent, which Employee holds or at any time previously held against the
Releasees, or any of them, with the exception of claims challenging the validity
of or alleging breaches of this Agreement, through the effective date of this
Agreement (singularly, “Claim” and collectively, “Claims”). This general release
specifically includes, but is not limited to, any and all Claims:

 

 

1.

Arising under, based upon, or in any way related to Employee’s employment with
and/or service as an officer and/or director for any of the Releasees, incidents
occurring during Employee’s employment with and/or service as an officer and/or
director for any of the Releasees, or the termination of Employee’s employment
with and/or service as an officer and/or director for any of the Releasees;
and/or

 

 

2.

Arising under, based upon, or in any way related to TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, as amended, THE CIVIL RIGHTS ACT OF 1991, 42 U.S.C. §1981,
THE AMERICANS WITH DISABILITIES ACT, THE REHABILITATION ACT, THE FAMILY AND
MEDICAL LEAVE ACT, THE FAIR LABOR STANDARDS ACT, THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT, THE AGE DISCRIMINATION IN EMPLOYMENT ACT, THE OLDER WORKERS
BENEFIT PROTECTION ACT, THE EQUAL PAY ACT, THE NATIONAL LABOR RELATIONS ACT, THE
WORKER ADJUSTMENT AND RETRAINING NOTIFICATION ACT, STATE WORKERS’ COMPENSATION
LAW, THE ELECTRIC SERVICE CUSTOMER CHOICE AND RATE RELIEF LAW OF 1997, and any
other federal, state, county, or local common law, statute, rule, ordinance,
decision, order, policy, or regulation prohibiting employment discrimination,
harassment and/or retaliation, providing for the payment of wages or benefits,
or otherwise creating rights or claims for employees, including, but not limited
to, any and all claims alleging breach of public policy, the implied obligation
of good faith and fair dealing, or any express, implied, oral or written
contract, handbook, manual, policy statement or employment practice, or claims
alleging misrepresentation, defamation, libel, slander, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, false imprisonment, assault, battery, fraud,
negligence, or wrongful discharge; and/or

 

4

--------------------------------------------------------------------------------

 

 

 

3.

Any claim arising under the Plans; provided, however, it is understood and
agreed by the parties that Employee is not waiving or releasing any claim or
rights to the Plan benefits which are described in Exhibit 1 hereto. Employee
understands that she is entitled to such benefits in accordance with the
specific terms and provisions of the respective Plans.

 

Employee hereby agrees not to sue or pursue any claim against Releasees with
respect to any Claims released in this Agreement except as specifically stated
below. Employee hereby agrees that if any such Claim referenced herein is filed,
pursued or otherwise prosecuted, Employee waives her right to relief from such
Claim, including the right to damages, attorneys’ fees, costs, and any and all
other relief, whether legal or equitable, sought in connection with such Claim.
Employee further agrees that if she, or anyone on her behalf, files, pursues or
otherwise prosecutes any such Claim, then Employee shall be liable for the
payment of all damages and costs, including attorneys’ fees, incurred by the
Releasees, or any of them, in connection with such Claim and the Company shall
no longer be obligated to make any payment or benefit not already made to
Employee, and the Company shall be entitled to recoup the value of all payments
and benefits paid hereunder. This agreement not to sue does not prohibit
Employee from pursuing a lawsuit or claim to challenge the validity or
enforceability of this Agreement under the Age Discrimination in Employment Act
or the Older Workers Benefit Protection Act, nor does it render Employee liable
for damages or costs, including attorneys’ fees, incurred by Releasees in
connection with a lawsuit or claim to challenge the validity or enforceability
of this Agreement under the Age Discrimination in Employment Act or the Older
Workers Benefit Protection Act. Employee further agrees that if a trier-of-fact
finds that Employee has otherwise breached any of the terms of this Agreement,
then Employee shall be liable for the payment of all damages, costs and
expenses, including attorneys’ fees, incurred by the Releasees, or any of them,
in connection with such breach. Employee represents and warrants that as of the
date she signs this Agreement, she has not initiated or caused to be initiated
against the Company any administrative claim, investigation, proceeding, or suit
of any kind. This Agreement shall be a fully binding and complete settlement by
Employee, her personal and legal representatives, heirs, devisees, executors,
successors, and assigns. The Parties acknowledge that by signing the Agreement,
Employee is not waiving any rights which may arise in the future.

 

 

iii.

Notwithstanding the foregoing, nothing in this Agreement shall effect a release
of Employee’s right (i) to enforce the terms of this Agreement, and (ii) to
indemnity as provided for under the Company’s articles, bylaws, agreements and
at common law.

 

b.     For and in consideration of the representations, covenants, promises,
agreements and acknowledgments contained herein, the sufficiency of which are
hereby acknowledged, except as provided below, the Company hereby releases
Employee from any and all claims, causes of action, grievances, demands, rights,
liabilities, damages of any kind, obligations, costs, expenses, and debts, of
every kind and nature whatsoever, in connection with Employee’s employment or
termination of employment, whether based on statute, tort, contract, common law,
or other theory of recovery, whether known or unknown, suspected or unsuspected,
or fixed or contingent, which the Company ever had or may have against Employee
through the date of this Agreement.  Notwithstanding the foregoing, the
Company’s release provided herein does not waive or release (a) any claims that
are not waivable by law, (b) rights or claims that may arise after this
Agreement is executed, (c) rights under this Agreement, (d) any criminal,
malicious, dishonest or fraudulent acts committed by Employee in violation of
any federal or state laws or regulations, (e) any breach of fiduciary duty
Employee owed or owes to the Company in her capacity as an officer of the
Company or its subsidiaries or affiliates, or (f) any gross negligence or
willful misconduct by Employee in the performance of her obligations under this
Agreement, her employment agreement, or any other agreement with or policy of
the Company or its subsidiaries or affiliates.

 

5

--------------------------------------------------------------------------------

 

 

4.     General Release. The Parties hereby acknowledge and agree that the
release set forth above is a general release of all Claims that Employee holds
or previously held against Releasees, or any of them, whether or not they are
specifically referred to herein. No reference herein to any specific Claim,
statute or obligation is intended to limit the scope of this general release
and, notwithstanding any such reference, this Agreement shall be effective as a
full and final bar to all Claims that are released in this Agreement.

 

5.     Non-Admission. Employee, the Company, and Releasees understand and agree
that this Agreement is intended to finally and fully conclude the employment and
officer relationship between Employee, the Company and any of the Releasees and
shall not be interpreted as an admission by Employee, the Company or any of the
Releasees of any wrongdoing or any violation of federal, state or local law,
regulation or ordinance against the other Party. All Parties expressly deny that
she/it/they, or their employees, supervisors, representatives, agents, officers,
or directors have ever committed any wrongdoing whatsoever.

 

6.     Taxes. Employee agrees that she is responsible for the payment of all
federal, state and local taxes, of any type whatsoever, due and resulting from
the payment to her of the above-described consideration.

 

7.     Attorney Review; Time for Execution; Revocation; Acknowledgements and
Representations.

 

a.     The Company hereby advises Employee to consult with an attorney prior to
executing this Agreement. Each Party shall bear all attorneys’ fees and costs
arising from the actions of its own counsel in connection with the review and
execution of this Agreement. Employee shall have twenty one (21) days from the
date of the presentation of this Agreement to consider whether to sign it. Any
changes, regardless of materiality, that are made to this Agreement following
its initial presentation to Employee shall not toll or restart Employee’s
consideration. Employee may revoke the Agreement, thereby nullifying the
Agreement and all of its terms, by notifying the Company by delivering written
notice of revocation to Eric Fencl, General Counsel by U.S. Mail at 1954
Innerbelt Business Center Drive, St. Louis, Missouri 63114, at any time within
seven (7) days after executing the Agreement. In the event Employee exercises
her right to revoke this Agreement, this Agreement will be null and void and the
Company shall have no obligation to make the payments or furnish the other
consideration recited above, or any other obligation under this Agreement.

 

b.     Employee expressly agrees, acknowledges and understands that: (a) other
than what is required by law, the consideration set forth above is consideration
that she is not otherwise entitled to and is given in exchange for the release
contained above, the Release, and for the other promises contained in this
Agreement; (b) she is waiving any and all rights or claims arising under the Age
Discrimination in Employment Act; (c) she has been, and is hereby, advised by
the Company to consult with an attorney prior to executing this Agreement; (d)
she has been given a period of at least twenty one (21) days within which to
consider this Agreement; (e) this Agreement does not become effective or
enforceable until the seven (7) day revocation period described above has
elapsed, with no revocation having occurred, and then the Agreement shall be
considered effective retroactive to the date of execution by Employee; (f) she
may revoke this Agreement at any time within seven (7) days after execution; (g)
she shall not be entitled to any payments or benefits under this Agreement in
the event of a revocation; (h) she has had a full opportunity to read and
consider this Agreement; and (i) she has knowingly and voluntarily entered into
this Agreement, and fully understands and agrees to all of its terms.

 

6

--------------------------------------------------------------------------------

 

 

8.     Confidentiality. Employee agrees to keep secret and confidential, and not
to use or disclose to any third parties, except as directly required for
Employee to perform Employee’s employment responsibilities for the Company, any
of the Company’s proprietary Confidential Information. Employee acknowledges and
confirms that certain data and other information (whether in human or machine
readable form) that comes into her possession or knowledge (whether before or
after the date of this Agreement) and which was obtained from the Company, or
obtained by Employee for or on behalf of the Company (“Confidential
Information”) is the secret, confidential property of the Company. This
Confidential Information includes, but is not limited to: (a) lists or other
identification of customers or prospective customers of the Company; (b) lists
or other identification of sources or prospective sources of the Company’s
products or components thereof, its landlords and prospective landlords and its
current and prospective alliance, marketing and media partners (and key
individuals employed or engaged by such parties); (c) all compilations of
information, correspondence, designs, drawings, files, formulae, lists,
machines, maps, methods, models, studies, surveys, scripts, screenplays,
artwork, sketches, notes or other writings, plans, leases, records and reports;
(d) financial, sales and marketing data relating to the Company or to the
industry or other areas pertaining to the Company’s activities and contemplated
activities (including, without limitation, leasing, manufacturing,
transportation, distribution and sales costs and non-public pricing
information); (e) equipment, materials, designs, procedures, processes, and
techniques used in, or related to, the development, manufacture, assembly,
fabrication or other production and quality control of the Company’s products,
stores and services; (f) the Company’s relations with its past, current and
prospective customers, suppliers, landlords, alliance, marketing and media
partners and the nature and type of products or services rendered to, received
from or developed with such parties or prospective parties; (g) the Company’s
relations with its employees (including, without limitation, salaries, job
classifications and skill levels); and (h) any other information designated by
the Company to be confidential, secret and/or proprietary (including, without
limitation, information provided by customers, suppliers and alliance partners
of the Company). Further, Employee agrees not to divulge or release this
Agreement or its contents, except to her attorneys, financial advisors, or
immediate family, provided they agree to keep this Agreement and its contents
confidential, or in response to a valid subpoena or court order. Information
that is or becomes publicly available through no wrongful act or breach of
obligation by Employee shall not be deemed to be Confidential Information. In
the event Employee receives a subpoena or court order requiring the release of
this Agreement or its contents or any Confidential Information, Employee will
notify the Company sufficiently in advance of the date for the disclosure of
such information in order to enable the Company to contest the subpoena or court
order, and Employee agrees to cooperate with the Company in any related
proceeding involving the release of this Agreement or its contents or any
Confidential Information. Employee agrees that notwithstanding anything else in
this Agreement to the contrary, she has the obligation to maintain strict
secrecy regarding trade secrets beyond the expiration of this Agreement.

 

7

--------------------------------------------------------------------------------

 

 

9.     Restrictions. Employee agrees that through the Termination Date and for
the period of time set forth below following the Termination Date, Employee will
not, directly or indirectly (whether as owner, partner, consultant, employee or
otherwise):

 

a.     For one (1) year, engage in, assist or have an interest in, or enter the
employment of or act as an agent, advisor or consultant for, any person or
entity which is engaged in, or will be engaged in, the development, manufacture,
supplying or sale of a product, process, service or development: (i) which is
competitive with a product, process, service or development on which Employee
worked; or (ii) with respect to which Employee has or had access to Confidential
Information while at the Company (in either case (i) or (ii), a “Restricted
Activity”), and which is located within the United States or within any country
where the Company has established a retail presence either directly or through a
franchise arrangement; or

 

b.     For one (1) year, induce or attempt to induce any employee, consultant,
partner or advisor of the Company to accept employment or an affiliation with
any other entity.

 

c.     Following termination of Employee’s employment, the restrictions in
paragraph 9(a) and 9(b) shall not apply to Employee with respect to an entity
that engages in Restricted Activity so long as, for one (1) year following her
termination of employment: (i) the sale of stuffed plush toys is not a material
business of the entity; (ii) Employee has no direct or personal involvement in
the sale of stuffed plush toys; and (iii) neither Employee, her relatives, nor
any other entities with which she is affiliated own more than one percent (1%)
of the entity. As used in this Paragraph 9, “material business” shall mean that
either (A) greater than ten percent (10%) of annual revenues received by such
entity were derived from the sale of stuffed plush toys and related products, or
(B) the entity otherwise annually derives or is projected to derive annual
revenues in excess of five million dollars ($5,000,000) from a retail concept
that is similar in any material regard to the Company.

 

10.     Acknowledgment. Employee recognizes and agrees that the restraints
contained in Paragraph 9 (both separately and in total), including the
geographic scope thereof in light of the Company’s marketing efforts, are
reasonable and enforceable in view of the Company’s legitimate interests in
protecting its Confidential Information and customer goodwill and the limited
scope of the restrictions in Paragraph 9.

 

11.     Inventions. Any and all ideas, inventions, discoveries, patents, patent
applications, continuation-in-part patent applications, divisional patent
applications, technology, copyrights, derivative works, trademarks, service
marks, improvements, trade secrets and the like (collectively, “Inventions”),
which are or have been developed, conceived, created, discovered, learned,
produced and/or otherwise generated by Employee, whether individually or
otherwise, during the time that Employee has been employed by the Company,
whether or not during working hours, that related to (a) current and anticipated
businesses and/or activities of the Company, (b) the current and anticipated
research or development of the Company, or (c) any work performed by Employee
for the Company, shall be the sole and exclusive property of the Company, and
the Company shall own any and all right, title and interest to such Inventions.
Employee assigns, and agrees to assign to the Company whenever so requested by
the Company, any and all right, title and interest in and to any such Invention,
at the Company’s expense, and Employee agrees to execute any and all
applications, assignments or other instruments which the Company deems desirable
or necessary to protect such interests, at the Company’s expense.

 

8

--------------------------------------------------------------------------------

 

 

Employee acknowledges that as part of her work for the Company, she has been
asked to create, or contribute to the creation of, computer programs,
documentation and other copyrightable works. Employee hereby agrees that any and
all computer programs, documentation and other copyrightable materials that she
has prepared or worked on for the Company shall be treated as and shall be a
“work made for hire,” for the exclusive ownership and benefit of the Company
according to the copyright laws of the United States, including, but not limited
to, Sections 101 and 201 of Title 17 of the U.S. Code (“U.S.C.”) as well as
according to similar foreign laws. The Company shall have the exclusive right to
register the copyrights in all such works in its name as the owner and author of
such works and shall have the exclusive rights conveyed under 17 U.S.C. Sections
106 and 106A including, but not limited to, the right to make all uses of the
works in which attribution or integrity rights may be implicated. Without in any
way limiting the foregoing, to the extent the works are not treated as works
made for hire under any applicable law, Employee hereby irrevocably assigns,
transfers, and conveys to the Company and its successors and assigns any and all
worldwide right, title, and interest that Employee may now or in the future have
in or to the works, including, but not limited to, all ownership, U.S. and
foreign copyrights, all treaty, convention, statutory and common law rights
under the law of any U.S. or foreign jurisdiction, the right to sue for past,
present, and future infringement, and moral, attribution, and integrity rights.
Employee hereby expressly and forever irrevocably waives any and all rights that
she may have arising under 17 U.S.C. Sections 106A, rights that may arise under
any federal, state, or foreign law that conveys rights that are similar in
nature to those conveyed under 17 U.S.C. Section 106A, and any other type of
moral right or droit moral.

 

12.     Company Property. Employee acknowledges and represents that any and all
equipment and notes, records, sketches, computer diskettes, training materials
and other documents relating to the Company obtained by or provided to Employee,
or otherwise made, produced or compiled during Employee’s employment with the
Company, regardless of the type of medium in which they are preserved, are the
sole and exclusive property of the Company and shall be or have been surrendered
by Employee to the Company on the Termination Date.

 

13.     Non-Disparagement. Employee agrees that she will not make any public
statement which would materially adversely affect the business of Releasees or
any other related entity of the Company, in any manner, at any time, even beyond
the date after which Employee will receive no further compensation or benefits
of any kind pursuant to the provisions of this Agreement. The Company agrees
that its Chief Executive Officer, senior management (i.e., Chiefs) and members
of its Board of Directors will not make any public statement which would
materially adversely affect the reputation of Employee, in any manner, at any
time. Nothing in this Agreement, however, shall be construed to prohibit
Employee or the Company from communicating with any government agency in a
manner protected by applicable law. Employee agrees that she will not disparage,
criticize or speak negatively about Releasees or their decisions or actions,
about Releasees’ products, services or operations, about any of Releasees’ past,
present or future directors, officers or employees or any of their actions or
decisions, or about Releasees’ customers. The Parties agree that Employee shall
refer any and all inquiries from prospective employers solely to Darlene Elder,
or such person’s successor.

 

9

--------------------------------------------------------------------------------

 

 

14.     Remedies. The Parties respectively acknowledge that the other Party
would be greatly injured by, and have no adequate remedy at law for, breach of
obligations contained in Paragraphs 8-13 above. The Parties further recognize
the difficulty in ascertaining damages for breach of these provisions.
Accordingly, the Parties agree that in the event of a breach or threatened
breach of any of Employee’s duties and obligations under the terms and
provisions of such Paragraphs hereof, the Company shall be entitled, in addition
to any other legal or equitable remedies it may have in connection therewith
(including any right to damages that it may suffer), to temporary, preliminary
and permanent injunctive relief restraining such breach or threatened breach.
Employee hereby expressly acknowledges that the harm which might result to the
Company’s business as a result of any noncompliance by Employee with any of the
provisions of such Paragraphs would be largely irreparable. Employee
specifically agrees that if there is a question as to the enforceability of any
such provisions, Employee will not engage in any conduct inconsistent with or
contrary to such Paragraphs until after the question has been resolved by a
final judgment of a court of competent jurisdiction.

 

15.     Severability. The provisions of this Agreement are fully severable.
Therefore, if any provision of this Agreement is for any reason determined to be
invalid or unenforceable under applicable law in any jurisdiction, the remaining
provisions hereof shall be unaffected as to such jurisdiction and such
adjudication shall not affect the validity or enforceability of such provisions
in any other jurisdiction. Furthermore, any invalid or unenforceable provisions
shall be modified or restricted to the extent and in the manner necessary to
render the same valid and enforceable, or, if such provision cannot under any
circumstances be modified or restricted, it shall be excised from the Agreement
without affecting the validity or enforceability of any of the remaining
provisions. The Parties expressly acknowledge and agree that this Paragraph is
reasonable in view of the Parties’ respective interests.

 

16.     Entire Agreement. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matters of this Agreement and
supersedes all prior negotiations and agreements, whether written or oral,
including, without limitation, the Amended and Restated Employment,
Confidentiality and Noncompete Agreement between the Parties dated March 7,
2016. This Agreement may not be altered or amended except by a written document
executed by both Parties. Employee represents and acknowledges that in executing
this Agreement, she has not relied upon any representation or statement not set
forth herein made by the Company or any of the Releasees or by any of the
Releasees’ agents, representatives, or attorneys, with regard to the subject
matters, basis or effect of this Agreement, the Company, its business or its
stock, or any other matter.

 

17.     Arbitration. Any controversy or claim arising out of, or relating to
this Agreement, the breach thereof, or Employee’s employment by the Company or
termination thereof, shall, at the Company’s sole option, be settled by binding
arbitration in the County of St. Louis in accordance with the rules then in
force of the American Arbitration Association, and judgment upon the award
rendered may be entered and enforced in any court having jurisdiction thereof.
In the event Employee commences any action in court which the Company has the
right to submit to binding arbitration, the Company shall have sixty (60) days
from the date of service of a summons and complaint upon the Company to direct
in writing that all or any part of the dispute be arbitrated. Any remedy
available in any court action shall also be available in arbitration.

 

10

--------------------------------------------------------------------------------

 

 

18.     Successors and Assigns. This Agreement shall be binding upon, and shall
inure to the benefit of, Employee and her personal and legal representatives,
heirs, devisees, executors, successors, and assigns, and the Company and its
successors and assigns.

 

19.     Paragraph Headings; Governing Law; Third Party Benefit. Paragraph
headings herein are for convenience and reference only and in no way define,
limit or enlarge the rights and obligations of the Parties under this Agreement.
The provisions of this Agreement are intended to benefit Employee and each of
the Releasees and as such may be enforced by each Releasee in such party’s
individual right. In light of the Company’s substantial contacts with the State
of Missouri, the Parties’ interests in ensuring that disputes regarding the
interpretation, validity and enforceability of this Agreement are resolved on a
uniform basis, and the Company’s execution of, and the making of, this Agreement
in Missouri, the Parties agree that: (a) any litigation involving any
noncompliance with or breach of the Agreement, or regarding the interpretation,
validity and/or enforceability of the Agreement, shall be filed and conducted in
the state or federal courts in St. Louis City or County, Missouri; and (b) the
Agreement shall be interpreted in accordance with and governed by the laws of
the State of Missouri, without regard for any conflict of law principles.

 

20.     Section 409A. The Agreement is intended to comply with the requirements
of Section 409A of the Code or an exemption or exclusion therefrom. In no event
may Employee, directly or indirectly, designate the calendar year of any payment
to be made under this Agreement. Notwithstanding anything herein to the
contrary, in the event that Employee is determined to be a specified employee
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), for purposes of any payment on termination of employment
hereunder, payment(s) shall be made or begin, as applicable, on the first
payroll date which is more than six months following the date of separation from
service, to the extent required to avoid any adverse tax consequences under
Section 409A of the Code. Any payments that would have been made during such
6-month period shall be made in a lump sum on the first payroll date which is
more than six months following the date Employee separates from service with
Company. Each payment under this Agreement shall be treated as a separate
payment for purposes of Section 409A of the Code.

 

11

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this Separation Agreement and
General Release on the date(s) identified below.

 

PLEASE READ CAREFULLY. THIS SEPARATION AGREEMENT AND GENERAL RELEASE INCLUDES A
RELEASE OF ALL CLAIMS. THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION
WHICH MAY BE ENFORCED BY THE COMPANY. BY SIGNING BELOW, THE PARTIES ACKNOWLEDGE
AND AGREE THAT THEY HAVE CAREFULLY READ AND FULLY UNDERSTAND THIS AGREEMENT AND
UNDERSTAND THE RIGHTS THEY ARE WAIVING BY SIGNING THIS AGREEMENT. THE PARTIES
ARE ENTERING INTO THIS AGREEMENT KNOWINGLY AND VOLUNTARILY, AND SIGN IT OF THEIR
OWN FREE ACT AND DEED.

        

 

BUILD-A-BEAR WORKSHOP, INC.    EMPLOYEE                     By:

 Sharon John

 

Gina Collins

 

 

 President and Chief Executive Officer

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

                                        

12

--------------------------------------------------------------------------------

 

 

Exhibit 1

 

Benefit Summary - Employee

 

1.     Build-A-Bear Workshop, Inc. Employee Savings Trust (“401(k) Plan”):

 

Benefits will be distributed in accordance with the terms of the 401(k) Plan.

 

2.     Health and Other Insurance Benefits

 

 

●

Employee may elect COBRA continuation coverage under the Company group health or
other insurance benefit plans, to the extent permitted under the applicable plan
terms and COBRA. Any conversion or other rights shall be governed by the terms
of the applicable plans.

 

3.     Build-A-Bear Workshop, Inc. Non-Qualified Deferred Compensation Plan
(“Deferred Compensation Plan”)

 

 

●

Benefits will be distributed in accordance with the terms of the Deferred
Compensation Plan.

 

4.     Stock Options and Restricted Stock Awards

 

 

●

All unexercised stock options and unvested restricted stock awards that remain
outstanding on the Termination Date shall be governed by the terms of the
applicable plans and awards, except to the extent specifically amended by the
terms of the Separation Agreement and General Release between the parties.

 

5.

Indemnification Agreement dated January 20, 2014 between Build-A-Bear Workshop,
Inc. and Employee (“Indemnification Agreement”)

 

 

●

Employee’s rights under the Indemnification Agreement shall continue following
the Termination Date to the extent provided therein.

 

 

This exhibit summarizes the benefits Employee could receive at separation.
Please note that it only describes the highlights of each plan and estimated
amounts. For detailed plan information, refer to the legal plan documents. If
there is a discrepancy between the benefit provisions described in this guide
and the legal plan documents, the legal plan documents will govern.

 